Citation Nr: 0933858	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-25 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a long thoracic nerve injury of the left arm.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.  

3.  Entitlement to service connection for a bilateral ankle 
disability, to include as a result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2000 to August 
2004.  This service included active duty in Afghanistan from 
October 2001 to May 2002 and from July 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the RO 
in Montgomery, Alabama.  

The issue of entitlement to service connection for a 
bilateral ankle disability, to include as a result of an 
undiagnosed illness, will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's long 
thoracic nerve injury, left arm, has been manifested by no 
more than mild impingement of his left arm and by no numbness 
or tingling.  Objective findings include some pain on motion 
but full range of motion and no atrophy.  

2.  The Veteran's bilateral tinnitus is assigned a single 10 
percent rating, which is the maximum evaluation authorized 
under Diagnostic Code (DC) 6260.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
long thoracic nerve injury of the left arm have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A , 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 
(DC) 8719 (2008).

2.  The law precludes assignment of a disability rating 
greater than 10 percent for the service-connected bilateral 
tinnitus.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.87, DC 6260 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

	A.  Residuals Of A Long Thoracic Nerve Injury Of The 
Left Arm

Here, the Veteran's claim for a compensable rating for his 
service-connected left arm disability arises from his 
disagreement with the initial noncompensable evaluation 
assigned following the grant of service connection for this 
disorder.  Courts have held that, once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the RO associated with the file 
the Veteran's service treatment records.  Also, the Veteran 
underwent neurological testing on the day after his discharge 
from active duty in August 2004 as well as a VA examination 
in the following month.  Thus, the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

	B.  Bilateral Tinnitus

The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead 
to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 
2-2004 (March 9, 2004).  As will be discussed in the 
following decision, a disability rating greater than 
10 percent for service-connected bilateral tinnitus is not 
warranted as a matter of law.  Any further discussion of the 
VCAA with respect to the claim is not necessary.  

II.  Analysis

	A.  Residuals Of A Long Thoracic Nerve Injury Of The 
Left Arm

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2008).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that the record does not reflect any distinct period of time 
during the appeal period when the criteria for the next 
higher ratings were met, for either claim at present.  

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

During the course of this claim, the Veteran underwent 
neurological testing on the day after his discharge from 
active duty in August 2004 as well as VA examination in the 
following month.  As an initial matter, the Board finds that 
the evaluations are adequate for rating purposes.  
Specifically, the examiners obtained a history from the 
Veteran, conducted thorough examinations, and (at least in 
the case of the VA examiner) reviewed service treatment 
records.  There is no indication that the examiners were not 
fully aware of the Veteran's past medical history or that 
they misstated any relevant facts.  Therefore, the Board can 
proceed to adjudicate this increased rating issue on appeal.

In this case, throughout the entire period on appeal, the 
Veteran was has been assigned a noncompensable rating for a 
long thoracic nerve injury under DC 8719.  He contends that 
his symptoms are of such severity as to warrant a higher 
rating.

A long thoracic nerve injury is rated under DC 8719.  A 
compensable rating of 10 percent requires evidence of 
incomplete moderate paralysis of the minor extremity.  
38 C.F.R. § 4.124a, DC 8719.  

Here, the examiner who conducted the August 2004 
electromyography found evidence of winging of the Veteran's 
left scapula with resisted protraction and abduction.  Also, 
the examiner noted that the Veteran's left long thoracic 
nerve was prolonged and of low amplitude, as compared to the 
right.  However, no numbness, tingling, or atrophy was shown, 
and the Veteran had full range of motion in his left 
shoulder, elbow, wrist and hand.  Based on these findings, 
the examiner concluded that the Veteran's left long thoracic 
nerve injury was manifested by a resolving demyelinating and 
axonal loss lesion.  

Further, the September 2004 VA examiner found "mild 
impingement syndrome" that gave the Veteran a "minimal 
amount of physical impairment of the left shoulder."  The VA 
examiner also noted that, although the Veteran had "some 
pain against resistance when he does overhead extension," he 
did exhibit normal range of motion of his left shoulder 
joint, including overhead extension from 0 to 180 degrees, 
abduction from 0 to 180 degrees, and internal and external 
rotation from 0 to 90 degrees.  

The Board acknowledges the August 2004 electromyography 
findings of winging of the Veteran's left scapula with 
resisted protraction and abduction as well as prolonged and 
low amplitude left long thoracic nerve.  However, this 
specialized testing showed no numbness or tingling.  Further, 
the August 2004 examiner concluded that the Veteran's 
demyelinating and axonal loss lesion, which was associated 
with his left long thoracic nerve injury, was resolving.  
Also, the September 2004 VA examiner found "mild impingement 
syndrome" that gave the Veteran only a "minimal amount of 
physical impairment of the left shoulder."  

Based on this evidentiary posture, the Board finds that the 
record does not demonstrate more than mild incomplete 
paralysis.  Without evidence of moderate incomplete 
paralysis, a compensable rating of 10 percent for this 
service-connected disability is not warranted.  38 C.F.R. 
§ 4.124a, DC 8719.  

Further, the findings of normal range of motion of the 
Veteran's left shoulder does not support a separate 
compensable rating based on limitation of motion of this 
joint.  38 C.F.R. § 4.71a, DC 5201.  Further, as the file 
contains no objective evidence, or even subjective complaints 
of, ankylosis or impairment of the humerus or clavicle, a 
separate compensable rating based on such pathology is not 
warranted.  38 C.F.R. § 4.71a, DCs 5200, 5202, & 5203.  

Moreover, although the September 2004 VA examination 
demonstrated "some pain against resistance when . . . [the 
Veteran] does overhead extension [of his left shoulder]," 
examinations of this joint demonstrated full range of motion 
and no atrophy.  Indeed, the examiner found only "minimal 
amount of physical impairment of the left shoulder."  

Based on this evidentiary posture, the Board finds that a 
separate compensable rating based on functional impairment, 
pain, and weakness that the Veteran experiences as a 
consequence of use of his left shoulder joint is not 
warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

The Board has also considered the Veteran's statements that 
his long thoracic nerve injury is worse than that reflected 
by the currently-assigned noncompensable rating.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his service-connected long thoracic 
nerve disability)-according to the appropriate diagnostic 
codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

The Board has certainly considered the Veteran's belief that 
his symptoms are of such severity as to warrant a compensable 
rating for his long thoracic nerve disability.  However, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disabilities are evaluated, more probative than the Veteran's 
assessment of the severity of this disorder.  See Cartright, 
2 Vet. App. at 25.

Consequently, the Board concludes that available evidence 
does not support a compensable rating for this service-
connected disability under any of the applicable diagnostic 
codes.  

	B.  Bilateral Tinnitus

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity resulting from a given 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  

Initially, in November 2004, the RO in Buffalo, New York 
granted service connection for bilateral tinnitus and awarded 
a compensable evaluation of 10 percent, effective from August 
2004.  Following receipt of notification of that 
determination, the Veteran perfected a timely appeal with 
respect to the denial of a higher rating for this disorder.  

Tinnitus is evaluated under DC 6260.  This diagnostic code 
was revised effective June 13, 2003.  The revisions were 
intended to codify VA's longstanding practice of assigning a 
single 10 percent evaluation for recurrent tinnitus, whether 
the sound is perceived as being in one ear or both ears, or 
in the head.  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  

This diagnostic code has not changed and continues to 
stipulate that only a single evaluation for recurrent 
tinnitus will be assigned-whether the sound is perceived in 
one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
DC 6260, Note 2 (2008); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006) (affirming VA's longstanding interpretation 
of DC 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral).

Clearly, there is no legal basis upon which to award the 
Veteran a single disability rating greater than the 
currently-assigned 10 percent for his service-connected 
bilateral tinnitus.  Accordingly, this claim is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

	C.  Additional Considerations

Regarding both claims, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1)(2008) but finds that 
the evidence does not show that the Veteran's disabilities 
have caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.

The record reflects that, in August 2004, when undergoing an 
examination for a separate service-connected disability not 
on appeal, he stated his intent to attend college following 
his move to Alabama.  Further, he has not reported any 
difficulty with employment or school since moving to Alabama.  
Additionally, the record does not reflect frequent periods of 
hospitalization due to either of these service-connected 
disabilities.  In fact, the file is devoid of even 
post-service outpatient treatment for these disabilities.  
For these reasons, the evidence does not show that the 
Veteran was inadequately compensated for his disabilities by 
the regular rating schedule.  Accordingly, the Board finds 
that referral for assignment of an extra-schedular evaluation 
is not warranted in this case.  


ORDER

A compensable rating for residuals of a long thoracic nerve 
injury of the left arm is denied.  

An initial rating in excess of 10 percent for tinnitus is 
denied. 


REMAND

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  In the present case, the Board 
finds that additional development of the Veteran's bilateral 
ankle claim is required in order to satisfy VA's obligations 
under the VCAA.  

Initially, the Board notes that the RO did not issue a letter 
to the Veteran regarding the type of information and evidence 
necessary to support the claim for service connection of a 
bilateral ankle disability, to include as a result of an 
undiagnosed illness.  As such, a remand is necessary to 
accord the agency of original jurisdiction an opportunity to 
issue to the Veteran a letter acknowledging VA's and his 
duties under the VCAA as well as an explanation of the 
information and evidence necessary for the grant of service 
connection for such a disability based on the Persian Gulf 
provisions. 

Further, the Veteran has offered competent reports of 
experiencing constant pain in his ankles.  In July 2004 in 
service, he was treated for complaints of pain in his ankles 
since his deployment to Afghanistan.  At that time, he was 
assessed with chronic ankle sprains.  At the September 2004 
VA examination, the Veteran complained of continued bilateral 
ankle pain and occasional instability.  Because the 
examination was essentially normal, the examiner was unable 
to "assess any physical diagnosis."  Significantly, 
however, the examiner did not offer an opinion as to whether 
the Veteran's ankle pain symptoms were related to any 
undiagnosed illness caused by his service in the Persian 
Gulf.

Given the Veteran's Persian Gulf service, as well as his in-
service and post-service complaints of joint pain, the Board 
finds that a VA examination and medical opinion is required 
to determine the nature and etiology of his bilateral ankle 
symptomatology.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the issue is REMANDED for the following actions:

1.  Issue a VCAA letter regarding the 
claim for service connection for a 
bilateral ankle disability, to include as 
a result of an undiagnosed illness.  Of 
particular importance here is that the 
correspondence furnished to the Veteran 
include a discussion of the information 
and evidence necessary to support this 
claim on both a direct basis and as a 
result of undiagnosed illnesses.  

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to 
determine the nature, extent, and 
etiology of any bilateral ankle disorder 
that he may have.  The examiner should be 
provided with the claims file for review 
in conjunction with this examination.  

For any ankle disorder diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that such 
disability had its clinical onset in 
service or is otherwise related to 
service.  

If the Veteran's ankle symptomatology 
cannot be attributed to any known 
clinical diagnosis, the examiner should 
indicate whether such symptoms represent 
an objective indication of chronic 
disability resulting from an undiagnosed 
illness related to the veteran's Persian 
Gulf War service, or a medically 
unexplained chronic multisymptom illness.  
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

3.  Then, readjudicate the claim for 
service connection for a bilateral ankle 
disability, including as a result of an 
undiagnosed illness.  If this benefit is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


